UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

SOUTHERN UTAH WILDERNESS                       :
ALLIANCE et al.,                               :
                                               :
                       Plaintiffs,             :       Civil Action No.:       08-2187 (RMU)
                                               :
                       v.                      :       Re Document Nos.:       82, 113
                                               :
WILMA LEWIS,                                   :
in her official capacity as Assistant          :
Secretary for Lands and Minerals               :
Management of the United States                :
Department of the Interior et al.              :
                                               :
                       Defendants.             :


                                     MEMORANDUM OPINION

GRANTING CARBON COUNTY, UTAH’S MOTION TO TRANSFER; GRANTING THE UTAH SCHOOL
     AND INSTITUTIONAL TRUST LANDS ADMINISTRATION’S MOTION TO TRANSFER

                                        I. INTRODUCTION

       This matter comes before the court upon two intervenor-defendants’ motions to transfer

the action to the United States District Court for the District of Utah. The plaintiffs, a group of

environmental organizations, challenge the federal government’s proposed usage of various

tracts of public land in Utah. The plaintiffs initially brought suit in this court against various

federal officials in the U.S. Department of the Interior and the U.S. Bureau of Land

Management. Several Utah-based defendants subsequently intervened and moved to transfer this

case to the judicial district in which the land is located. Because the public and private interest

factors weigh in favor of transfer, the court grants the intervenor-defendants’ respective motions.
                     II. FACTUAL & PROCEDURAL BACKGROUND

       The plaintiffs in this matter are a group of organizations dedicated to environmental

protection and the conservation of natural resources. 2d Am. Compl. ¶¶ 9-19. They challenge

three resource management plans (“RMPs”) created by the U.S. Bureau of Land Management

(“BLM”) that provide a blueprint for managing several million acres of public lands located in

Utah. Compl. ¶ 1. The plaintiffs contend that public lands at issue contain large portions of

Utah’s “magnificent red rock wilderness, wild stretches of rivers, irreplaceable archeological

sites and cultural resources.” Id. The plaintiffs allege that the RMPs will permit the

environmental despoliation of these areas. Id.

       The defendants maintain that each of these RMPs were created and developed by BLM

personnel in Utah. See Def. Carbon County’s Mot. to Transfer at 4. According to the

defendants, the BLM’s local field offices in Utah were tasked with gathering relevant data and

drawing up initial plans for management of these lands. Id. After deciding on a course of action,

the BLM’s field offices invited public comment on the proposals, which was received by those

same offices. Id. The RMPs were then prepared in the local field offices in Utah with assistance

from BLM’s Utah State office. Id. at 5. After the RMPs were crafted, they were reviewed by

the BLM director in Washington, D.C. Id. The Director concluded that the proposed RMPs

were consistent with federal laws and regulations, and the Department of the Interior’s Assistant

Secretary for Land and Minerals Management signed the final approval of the RMPs. See id. at

6-8.

       The plaintiffs brought suit against two defendants: Wilma Lewis in her official capacity

as Assistant Secretary for Lands and Minerals Management at the United States Department of




                                                 2
the Interior (“DOI”)1 and the BLM. 2d Am. Compl. ¶¶ 22-23. The plaintiffs maintain that these

RMPs violate the Administrative Procedures Act and a number of federal laws designed to

protect the environment. Id. ¶¶ 130-87.

       In January 2009, the court allowed a number of defendants to intervene, including the

State of Utah, a number of counties located in Utah, the Utah School and Institutional Trust

Lands Administration and a number of gas and oil companies. See Minute Order (May 28,

2009). Two of these defendants – Carbon County, Utah and the Utah School and Institutional

Trust Lands Administration – subsequently moved to transfer this action to the United States

District Court for the District of Utah (“District of Utah”). See generally Def. Carbon County’s

Mot. to Transfer (“Carbon County Mot.”); Def. Utah School and Institutional Trust Lands

Administration’s Mot. to Transfer (“USITLA Mot.”). With these motions ripe for adjudication,

the court now turns to the applicable legal standards and the parties’ arguments.



                                           III. ANALYSIS

    A. Legal Standard for Venue under 28 U.S.C. § 1391(b) and Transfer Pursuant to 28
                                   U.S.C. § 1404(a)

       When federal jurisdiction is not premised solely on diversity, 28 U.S.C. § 1391(b)

controls venue, establishing that venue is proper in:

       (1) a judicial district where any defendant resides, if all defendants reside in the
       same State, (2) a judicial district in which a substantial part of the events or
       omissions giving rise to the claim occurred, or a substantial part of property that is
       the subject of the action is situated, or (3) a judicial district in which any
       defendant may be found, if there is no district in which the action may otherwise
       be brought.


1
       The plaintiffs initially brought suit against C. Stephen Allred, who held this position at the time
       the second amended complaint was filed. 2d Am. Compl. ¶ 18. Mr. Allred’s replacement has
       been substituted as the named defendant pursuant to FED. R. CIV. P. 25(D).


                                                    3
28 U.S.C. § 1391(b).

       In an action where venue is proper, 28 U.S.C. § 1404(a) nonetheless authorizes a court to

transfer the action to any other district where it could have been brought “for the convenience of

parties and witnesses, in the interest of justice[.]” 28 U.S.C. § 1404(a). Section 1404(a) vests

“discretion in the district court to adjudicate motions to transfer according to [an] individualized,

case-by-case consideration of convenience and fairness.” Stewart Org., Inc. v. Ricoh Corp., 487

U.S. 22, 27 (1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)). Under this

statute, the moving party bears the burden of establishing that transfer is proper. Trout Unlimited

v. Dep’t of Agric., 944 F. Supp. 13, 16 (D.D.C. 1996).

       Accordingly, the defendants must make two showings to justify transfer. First, the

defendants must establish that the plaintiffs originally could have brought the action in the

proposed transferee district. Van Dusen, 376 U.S. at 622. Second, the defendants must

demonstrate that considerations of convenience and the interest of justice weigh in favor of

transfer to that district. Trout Unlimited, 944 F. Supp. at 16. As to the second showing, the

statute calls on the court to weigh a number of case-specific private- and public-interest factors.

Stewart Org., 487 U.S. at 29. The private-interest considerations include: (1) the plaintiffs’

choice of forum, unless the balance of convenience is strongly in favor of the defendants; (2) the

defendants’ choice of forum; (3) whether the claim arose elsewhere; (4) the convenience of the

parties; (5) the convenience of the witnesses; and (6) the ease of access to sources of proof.

Trout Unlimited, 944 F. Supp. at 16 (citing Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d

Cir. 1995); Heller Fin., Inc. v. Riverdale Auto Parts, Inc., 713 F. Supp. 1125, 1129 (N.D. Ill.

1989); 15 FED. PRAC. & PROC. § 3848). The public-interest considerations include: (1) the

transferee’s familiarity with the governing laws; (2) the relative congestion of the calendars of

                                                  4
the potential transferee and transferor courts; and (3) the local interest in deciding local

controversies at home. Id.



             B. The Court Grants the Intervenor-Defendants’ Motion to Transfer

                           1. Venue Is Proper in the District of Utah

        The threshold question to be resolved under 28 U.S.C. § 1404(a) is whether this action

could have been brought in the District of Utah. Trout Unlimited, 944 F. Supp. at 16. Because

this action concerns real property situated in Utah, all parties conclude that this suit could have

been brought in the District of Utah. See 28 U.S.C. § 1391(e); Carbon County Mot. at 5-6;

USITLA Mot. at 13; Pls.’ Opp’n at 12 n.6. The court agrees. S. Utah Wilderness Alliance v.

Norton, 315 F. Supp. 2d 82, 87 (D.D.C. 2004) (concluding that venue was proper in the District

of Utah because the dispute concerned land in Utah). Because venue would be proper in the

District of Utah, the court now turns to its analysis of the relevant private-interest and public-

interest factors.



     2. The Private-Interest Factors Weigh in Favor of Transfer to the District of Utah

  a. Weighing the Plaintiffs’ Choice of Forum Against the Defendants’ Choice of Forum

        The defendants contend that a transfer would be appropriate notwithstanding the

plaintiffs’ decision to bring suit in the District of Columbia because there are no meaningful ties

between this controversy and the District of Columbia. Carbon County Mot. at 1-3, 15-16;

USITLA Mot. at 11-13. More specifically, the defendants argue that the plaintiffs have not

shown that the BLM’s personnel in Washington, D.C. played any meaningful role in crafting the




                                                  5
RMPs at issue. Id. Rather, the defendants argue that the RMPs were created, drafted and

developed in the BLM’s field offices in Utah. Id.

       The plaintiffs counter that the federal BLM defendants in this case played a significant

role in finalizing the RMPs, thus establishing a substantial nexus between this controversy and

the District of Columbia. Pls.’ Opp’n at 13-14. The plaintiffs further argue that a substantial

connection between the facts of this case and the District of Columbia can be drawn from the

national importance of the environmental issues implicated by this suit. Id. at 14-15.

       The court begins its analysis by weighing the plaintiffs’ choice to bring suit in the District

of Columbia against the defendants’ countervailing suggestion that this case should be heard in

the District of Utah. See Trout Unlimited, 944 F. Supp. at 16. A plaintiff’s choice of forum “is

due substantial deference and, unless the balance of convenience is strongly in favor of the

defendants, should rarely be disturbed.” Int’l Bhd. of Painters & Allied Trades Union v. Best

Painting & Sandblasting Co., 621 F. Supp. 906, 907 (D.D.C. 1985). The deference afforded to a

plaintiff’s choice of forum is diminished, however, where “that forum has no meaningful ties to

the controversy and no particular interest in the parties or subject matter.” Islamic Republic of

Iran v. Boeing Co., 477 F. Supp. 142, 144 (D.D.C. 1979); see also Hawksbill Sea Turtle v. Fed.

Emergency Mgmt. Agency, 939 F. Supp. 1, 3 (D.D.C. 1996) (noting that a plaintiff’s choice of

forum is entitled to less deference when there is “an insubstantial factual nexus with the

plaintiff’s choice”). Transfer is thus proper when “the material events that constitute the factual

predicate for the plaintiff's claims occurred” in the transferee district. Kafack v. Primerica Life

Ins. Co., 934 F. Supp. 3, 6-7 (D.D.C. 1996).

       Here, the defendants provide substantial detail regarding how each of the RMPs were

drafted, developed and finalized in the BLM’s field offices in Utah. Carbon County Mot. at 13-



                                                  6
15; USITLA Mot. at 11-13. By the plaintiffs’ own admission, the Washington office only

provided “broad planning guidance . . . and did not interfere in the development of the individual

plans.” Pls.’ Opp’n, Ex. 2. The plaintiffs’ submitted evidence tends to show that the

Washington office extended only limited “verbal guidance” to the BLM’s field offices in Utah.

Id. The plaintiffs do not suggest, therefore, that the BLM’s D.C. office imposed any meaningful

limitations on the field offices’ discretion. See id. The court thus concludes that the BLM’s

Washington, D.C. office did not play a substantial role in the creation of the RMPs.

       Even assuming arguendo that the Washington, D.C. office was involved by setting the

parameters of the policies to be pursued, this fact would not necessarily create a nexus between

the controversy and the District of Columbia. See, e.g., Norton, 315 F. Supp. 2d at 87

(concluding that no significant nexus existed between Utah and the District of Columbia given

that the official decisions at issue were made in Utah). The court notes that the “[m]ere

involvement on the part of federal agencies, or some federal officials who are located in

Washington . . . is not determinative” for the purposes of venue. Shawnee Tribe v. United States,

298 F. Supp. 2d 21, 26 (D.D.C. 2002). A plaintiff seeking to sue federal defendants in

Washington, D.C. must instead demonstrate some “substantial personalized involvement by a

member of the Washington, D.C.” agency before the court can conclude that there are

meaningful ties to the District of Columbia. S. Utah Wilderness v. Norton, 2002 WL 32617198,

at *3 (D.D.C. June 28, 2002). The plaintiffs have submitted no evidence that the BLM’s

Washington, D.C. office played any substantial or personal involvement in the decision to create

the RMPs at issue. Thus, the court concludes that the acts taken by officials in the BLM’s

Washington, D.C. office do not create a factual nexus between this controversy and the District

of Columbia.



                                                7
        In the alternative, the plaintiffs argue that this controversy implicates “nationally

important” questions of environmental law, thus concluding that this suit deserves to be heard in

the nation’s capital. Pls.’ Opp’n at 14-15. Certain cases may touch upon matters of national

importance that are somehow extrinsic to the environmental quality of the land or property at

issue. E.g., Otay Mesa Property L.P. v. U.S. Dep’t of Interior, 584 F. Supp. 2d 122, 126-27

(D.D.C. 2008) (holding that the national interest in protecting endangered species may outweigh

the negligible effect the issue would have on local residents); Wilderness Soc’y v. Babbitt, 104 F.

Supp. 2d 10, 18 (D.D.C. 2000) (concluding that the national interest in maintaining oil reserves

sufficiently outweighed a local Alaskan interest in land). Here, the plaintiffs make clear that

national importance of the controversy is derived from the unique character and beauty of Utah’s

land. See 2d Am. Compl. ¶ 2. The plaintiffs have suggested no matters of national importance

that are extrinsic to the land itself. Id.; see Norton, 2002 WL 32617198, at *3 (transferring an

action from D.C. to Utah despite the plaintiff’s claim that the environmental controversy had

nationwide importance). Accordingly, the court concludes that an analysis of the parties’

respective choice of forum weighs in favor of transfer to the District of Utah.



                             b. Whether the Claim Arose Elsewhere

        The defendants also argue that transfer is proper because this claim originated in Utah.

More specifically, they argue that the land at issue is located in Utah and that the RMPs were

written over a period of years by BLM personnel who worked in Utah. Carbon County Mot. at

15-16; USITLA Mot. at 11-13. In contrast, the plaintiffs point to the actions taken by BLM

officials in Washington, D.C. to support their conclusion that the claim arose in this district. See

Pls.’ Opp’n at 3-5; id., Ex. 2.



                                                  8
       As noted earlier, those individuals who worked in the BLM’s Utah offices made the

lion’s share of decisions regarding the details and contours of the RMPs at issue. See supra Part

III.B.2.a. The Washington, D.C. office appears to have issued final approval of the RMPs

without substantially modifying them. Id. The court therefore concludes that the majority of the

events that give rise to the claim arose in Utah. Accordingly, the court determines that this factor

– whether the claim arose elsewhere – also weighs in favor of transfer to the District of Utah.



                               c. The Convenience of the Parties

       The defendants argue that the District of Utah would be a more convenient forum

because several of the defendants are based in Utah. Carbon County Mot. at 16-17. In

particular, the defendants note that the three BLM offices that composed the plans are located in

Utah, as are seven gas and oil companies that intervened as defendants, as well as three local

governmental entities acting as intervenor-defendants. Id. In contrast, the plaintiffs note that

three of the eleven plaintiffs are headquartered in Washington, D.C. Pls.’ Opp’n at 15.

       Because a number of the parties on both sides of this dispute are located in Washington,

D.C. and others are located in Utah, this factor is in relative equipoise. See Norton, 2002 WL

32617198, at *3. Accordingly, the court concludes that this factor does not militate either for or

against transfer.




                                                 9
               d. The Convenience of Witnesses and Access to Sources of Proof

       The defendants argue that neither side would be significantly inconvenienced by

transferring this case to the District of Utah. See USITLA Mot. at 15. The plaintiffs concede

that any inconvenience caused by transfer would be minimal. Pls.’ Opp’n at 17-18.

       Courts must consider the convenience of witnesses and ease of access to proof when

ruling on a motion to transfer. Trout Unlimited, 944 F. Supp. at 16. In a case regarding the

review of an administrative agency’s decision, however, the convenience of witnesses and the

ease of access to proof are not dispositive factors. See USITLA Mot. at 16; Pls.’ Opp’n at 17;

Sierra Club v. Flowers, 276 F. Supp. 2d 62, 68-69 (D.D.C. 2003). This is because the case will

be decided, in all likelihood, on the administrative record alone. Trout Unlimited, 944 F. Supp.

at 17 (“The convenience of witnesses . . . has less relevance because this case involves judicial

review of an administrative decision.”). Accordingly, the court concludes that this factor does

not weigh heavily towards or against transfer.



                  2. The Public Interest Factors Weigh in Favor of Transfer

                a. The District of Utah’s Familiarity with the Governing Laws

       The defendants argue that the district court in Utah is better equipped to address the

plaintiffs’ claim as that court has previously adjudicated several legal disputes that relate to this

controversy. USITLA Mot. at 10; Carbon County Mot. at 3. In contrast, the plaintiffs argue that

this court is capable of handling the matters of federal law that are implicated by their claim.

Pls.’ Opp’n at 18-19.

       While it is undisputed that this court is capable of interpreting the various federal statutes

that govern the plaintiffs’ claim, the defendants are correct to note that the subject-matter



                                                  10
underlying this case has been the subject of extensive litigation in the District of Utah. See Utah

v. Babbitt, 137 F.3d 1193 (10th Cir. 1998); State of Utah v. United States Dep’t of the Interior,

535 F.3d. 1184 (10th Cir. 2008). This factor therefore weighs, albeit slightly, in favor of

transfer. See Norton, 2002 WL 32617198 at *4.



            b. The Relative Congestion of the Transferee and Transferor Courts

       Although courts should consider the relative congestion of transferor and transferee

courts, Trout Unlimited, 944 F. Supp. 19-20, neither party here argues that transfer would

accelerate or delay the litigation. Accordingly, the court turns to the final (and most important)

issue in its analysis: the local interest in deciding local controversies at home.



               c. The Local Interest in Deciding Local Controversies at Home

       The defendants argue that Utah has a strong interest in having this controversy

adjudicated in the District of Utah because the state will be directly impacted by the resulting

judicial decision. USITLA Mot. at 13; Carbon County Mot. at 10-11. The plaintiffs counter that

this controversy is not local because it poses questions of national significance. Pls.’ Opp’n at

18.

       Courts have noted that the most important of the public interest factors is the “local

interest in having localized controversies decided at home.” Norton, 2002 WL 32617198, at *5.

This is because matters should generally be resolved in the forum where the people whose rights

and interests are most affected by the suit are located. Trout Unlimited, 944 F. Supp. at 19-20;

Hawksbill Sea Turtle, 939 F. Supp. at 3 n.5 (noting “the importance of allowing local citizens to

attend and observe the proceedings of the case” due to the local nature of the action).



                                                  11
        Ultimately, this case concerns distinct parcels of land located within Utah. See 2d Am.

Compl., Prayer for Relief. The fact that this controversy will affect the use of discrete parcels of

land counsels towards transfer to the judicial district where that land is located. See, e.g.,

Intrepid Potash-New Mexico, LLC v. U.S. Dep’t of Interior, 669 F. Supp. 2d 88, 99 (D.D.C.

2009) (stressing that “land commonly has been considered a local interest” due to its direct

effects on local citizens). Set against this local interest in land is the plaintiffs’ argument that

Utah’s natural beauty should concern the nation at large. Pls.’ Opp’n at 18. While there can be

no debate about the objective natural beauty of these locations, this fact alone does not suffice to

create a national interest that outweighs Utah’s strong local interest in having local controversies

decided within its borders. Nat’l Wildlife Fed’n v. Harvey, 437 F. Supp. 2d 42, 49-50 (D.D.C.

2006) (holding that the Everglades’ location in Florida outweighed the national interest in the

natural beauty of the area); Norton, 315 F. Supp. 2d at 88-89 (concluding that local Utah interest

outweighed any national interest in “protecting the many special places in Utah’s canyon

country”). Accordingly, the court concludes that the public-interest factors weigh in favor of

transferring this case to the District of Utah.

        In sum, the court concludes that the majority of the public-interest and private-interest

factors weigh in favor of transferring this action to the District of Utah. Accordingly, the court

grants the intervenor-defendants’ motions to transfer.




                                                  12
                                     IV. CONCLUSION

       For the foregoing reasons, the court grants the intervenor-defendants’ motions to transfer.

An Order consistent with this Memorandum Opinion is separately and contemporaneously issued

this 29th day of February, 2012.



                                                          RICARDO M. URBINA
                                                         United States District Judge




                                               13